DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
	Regarding claim 11, claim 11 recites “A netting material as claimed in any one of claim 1” (l. 1 of the claim).  The examiner recommends either removing “any one of” to identify claim 11 as a single dependency claim or to provide the additional claims for a proper multiple dependency claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, claim 1 is directed to
“A knitted netting material: 
comprising pillars knitted in a length direction and held together with yarns that 5cross back and forth between the pillars in a width direction defining netting apertures, 
having a width dimension of at least two metres and a greater length dimension, having an aperture size that varies across the width of the netting, and comprising a first region of the netting material comprising a first aperture size, a second region of the netting comprising a second aperture size, and a third region of the netting comprising a 10third aperture size, 
wherein the first aperture size is larger than the second aperture size and the second aperture size is larger than the third aperture size, 
wherein the first region is a central region of the netting, and the third region is a peripheral region of the netting either side of the central region, and the second region is 15an intermediate transition region of the netting located either side of the central region and between the central region and each peripheral region.”

The instant specification fails to describe knitted netting materials with first through third regions having an aperture size in the relationship claimed.
	The instant specification describes embodiments wherein a third aperture size is larger than a second aperture size which is in turn larger than a first aperture size (e.g. p. 33, ll. 16 – 22), where one could understand “first”, “second”, and “third” are nominative terms which can be interchanged without changing the structure of a netting material having a small, intermediate, and large aperture size.  For instance, the first aperture size could be regarded as the intermediate aperture size in place of the second aperture size but the relationship of an intermediate versus a larger or smaller aperture size does not change.  This is confirmed in, e.g., p. 55, ll. 4 – 8, and p. 64, ll. 22 – 33, of the instant specification.
	However, such descriptions are insufficient to establish the particular structural relationship of claim 1 wherein the aperture size decreases from a central region to an intermediate transition region and then to a peripheral region.
	At best, Fig. 12 of the instant specification relates to embodiments wherein a shade factor increases in the direction away from a central region (e.g. p. 59, ll. 28 – 37).  While Fig. 12 shows different markings which are understood to correspond to the shade factor increasing away from a central region, there is no statement, explicit or implicit, in the instant specification this corresponds to aperture size.  Notably, Fig. 1 and 2 of the instant specification use similar markings to Fig. 12 and show the markings corresponding to shade factor (see also, e.g., p. 55, ll. 10 – 21, of the instant specification) but do not indicate the markings may represent aperture size.  Additionally, while the instant specification may describe embodiments wherein the aperture size increases from a central region to a peripheral region (e.g. p. 64, ll. 22 – 33), which is the opposite relationship to that claimed, the instant specification does not describe the reverse.
	Regarding claims 2 – 13, each of claims 2 – 13 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tonioni (WO 2014/060289 A1) describes netting materials with three different aperture sizes but has a central region with a smaller aperture size relative to an intermediate transition region and a peripheral region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783